DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the floor of the upper compartment comprises one or more channels, ridges or protrusions that align with the channels, ridges or protrusions in the one or more side walls to removably accommodate a bottom edge of one of the two or more dividers” in claim 11, and an embodiment that shows “the upper compartment comprising […] a floor“ and “the lower compartment comprising […] optionally a ceiling” as two distinct and separate parts as claimed in claim 1 and 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 cite of “optionally a ceiling” and it is unclear whether this feature is required or not. Furthermore, claims 1 and 16 cites of “the upper compartment comprising […] a floor” and “the lower compartment comprising […] optionally a ceiling” as two separate parts while the drawings shows that the ceiling and the floor are one part. It is unclear whether the floor of the upper compartment is also functioning as a ceiling or whether the floor and ceilings are two separate and distinct parts, which is not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 5,842,310), hereinafter Liu, in view of Backerman (US 2008/0128428) and Locke et al. (US 5,782,035), hereinafter Locke.
Regarding claim 1, Liu teaches (Fig. 14A) of a planter (Abstract, vessel for plants) comprising:
an upper compartment (medium compartment 22) for holding growth medium (medium 26), the upper compartment comprising one or more side walls (Fig. 8, 4 side walls of upper compartment 22) and a floor (inner piece 18 comprises the floor);
a lower compartment (reservoir compartment 12) located under the upper compartment for holding water (Col. 7 lines 20-22, lower compartment 12 is under the upper compartment 22 for holding water), the lower compartment comprising one or more side walls, a floor (outer piece 10 has side walls and a floor) and optionally a ceiling (celling is the floor of the inner piece 18);

	Liu does not appear to teach of the dividers being removably held within the upper compartment; and a wicking member extending within the upper compartment and within the lower compartment.
	Beckerman is in the field of dividers and teaches (Fig. 1) of the dividers (divider 60) being removably held within the compartment (container 10). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Beckerman to have the dividers be removably held within the compartment in order to adjust the size of each zone.
	Locke is in the field of planters and teaches of a wicking member (Fig. 17, wick 188) extending within the upper compartment (pot 180) and within the lower compartment (water 211 in basin 10). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Locke to have a wicking member extending within the upper and lower compartment in order to use capillary wicking to draw water from the basin to the plant above as motivated by Locke (Col. 17-24).

	Regarding claim 2, Liu as modified teaches of the invention in claim 1, and wherein (Fig. 8) the dividers (23) are substantially parallel to each other and 

	Regarding claim 4, Liu as modified teaches of the invention in claim 1, and wherein (Fig. 14A) the floor of the upper compartment (22) and the ceiling of the lower compartment (12) is a single layer barrier between the upper and lower compartments (the floor of the upper compartment 22 and the ceiling of the lower compartment are the same component, forming a single layer barrier between the compartments).

	Regarding claim 5, Liu as modified teaches of the invention in claim 1, and wherein (Fig. 8) an opening (openings 19) is present in the floor of the upper compartment (openings 19 in the floor of the upper compartment 22), an opening is present in the ceiling of the lower compartment (Fig. 13-14A, openings 19 are present in the ceiling of the lower compartment in which extension 20 connects to); and the wicking member passes through both openings (Locke teaches that wicks passes through openings between compartments and thus the wick incorporated into Liu would pass through this opening).

	Regarding claim 6, Liu as modified teaches of the invention in claim 5, but does not appear to teach of wherein the wicking member substantially fills the opening.
	Locke teaches of wherein the wicking member substantially fills the opening (Fig. 33, wicks 218 substantially fills the wick holes 338).


	Regarding claim 8, Liu as modified teaches of the invention in claim 1, but does not appear to teach which comprises a plurality of wicking members.
	Locke teaches of which comprises a plurality of wicking members (Fig. 33, plurality of wicks 218).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Locke to have a plurality of wicks in order to supply more water to the plants. 
	
	Regarding claim 9, Liu as modified teaches of the invention in claim 8, but does not appear to teach wherein each zone within the upper compartment defined by the two or more dividers comprises one or more wicking members.
	Locke teaches of wherein (Fig. 44) each zone within the upper compartment defined by the two or more dividers (zones in the upper compartment 462 are defined by dividers 480) comprises one or more wicking members (wicks 258 are in each zone).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of 
	
	Regarding claim 10, Liu as modified teaches of the invention in claim 1, but does not appear to teach wherein the one or more side walls of the upper compartment comprise channels, ridges or protrusions to removably accommodate one of the two or more dividers.
	Beckerman teaches of wherein (Fig. 1) the one or more side walls of the compartment (side walls 12, 14 of container 10) comprise channels, ridges or protrusions (guide track 26) to removably accommodate one of the two or more dividers (divider 60 removably moves in and out of the channels 26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Beckerman to have channels on the side walls to removably accommodate one of the two or more dividers in order to securely and easily insert and remove the dividers. 

	Regarding claim 11, Liu as modified teaches of the invention in claim 10, but does not appear to teach of wherein the floor of the upper compartment comprises one or more channels, ridges or protrusions that align with the channels, ridges or protrusions in the one or more side walls to removably accommodate a bottom edge of one of the two or more dividers.
	Beckerman teaches of wherein the floor of the upper compartment comprises one or more channels, ridges or protrusions that align with the channels, ridges or 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Beckerman to have a channel on the floor of the upper compartment that aligns with the channels on the side walls in order to securely hold the dividers and prevent the bottom edge of the dividers from moving. 

Regarding claim 14, Liu as modified teaches of the invention in claim 1, but does not appear to teach of wherein the lower compartment comprises a port for adding water thereto.
Locke teaches of wherein (Fig. 15) the lower compartment (10) comprises a port for adding water thereto (fluid delivery line 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Locke to have a port for adding water to the lower compartment in order to easily deliver water to the lower compartment without removing any part of the planter. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 5,842,310) as modified by Beckerman (US 2008/0128428) and Locke (US 5,782,035), as applied to claim 2 above, and further in view of Pierce (US 2016/0081283).
	Regarding claim 3, Liu as modified teaches of the invention in claim 2, but does not appear to teach of wherein two dividers defining an innermost zone comprise on facing major surfaces thereof channels, protrusions and/or ridges to receive two secondary dividers to define a smaller central zone within the upper compartment.
	Pierce is in the field of planters and teaches (Fig. 5) of wherein two dividers (flat components 74) defining an innermost zone comprise on facing major surfaces thereof channels, protrusions and/or ridges (Fig. 7, channels on the major surfaces of dividers 74) to receive two secondary dividers (inner dividers in the center column of the segregated cells 72) to define a smaller central zone within the compartment (Fig. 9, smaller central zone within the container 50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Pierce to have secondary dividers to make a smaller central zone within the upper compartment in order to further divide the compartments as desired. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 5,842,310) as modified by Beckerman (US 2008/0128428) and Locke (US 5,782,035), as applied to claim 5 above, and further in view of Brown (US 4,305,226).
Regarding claim 7, Liu as modified teaches of the invention in claim 5, but does not appear to teach of wherein a sealing material is present with the wicking member in the opening of the upper compartment to substantially fill the opening.
	Brown is in the field of wicks and teaches of wherein a sealing material (Fig. 4, extended layer of wick or plastic material 23 that can be applied to any section of wick 2) is present with the wicking member in the opening of the upper compartment to substantially fill the opening (Fig. 6, Col. 2 lines 35-Col. 3 line 6, sealing material 23 will seal and hold all wick materials into a rolled wick that may be handily inserted into a hole and substantially fill the opening).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 5,842,310) as modified by Beckerman (US 2008/0128428) and Locke (US 5,782,035), as applied to claim 1 above, and further in view of Enyeart (US 4,057,933).
	Regarding claim 12, Liu as modified teaches of the invention in claim 1, but does not appear to teach of further comprising an aerator operatively connected to the lower compartment to inject a gas into the lower compartment.
	Enyeart is in the field of planters and teaches of further comprising (Fig. 1) an aerator (aerator 12, aerator tube 20) operatively connected to the lower compartment (container 16) to inject a gas into the lower compartment (16) (Abstract, the aerator injects pressured air, water vapor, or other gases for the purpose of conditioning the fields and ground, either to remove moisture or to add moisture to plant life beneath at or even above the soil surface).

	
	Regarding claim 13, Liu as modified teaches of the invention in claim 12, but does not appear to teach of wherein the lower compartment comprises an opening or pressure release valve to maintain atmospheric pressure within the lower compartment when the aerator is functioning.
	Enyeart teaches of wherein the lower compartment (16) comprises an opening (water inlet opening 17 and air outlet apertures 21 of aerator tube 20) to maintain atmospheric pressure within the lower compartment (16) when the aerator is functioning (openings 17 and 21 are capable of maintaining atmospheric pressure within the lower compartment 16 when the aerator is functioning).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Enyeart to have an opening to maintain atmospheric pressure in the lower compartment in order to not build up too much pressure and damage the walls of the lower compartment.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 5,842,310) as modified by Beckerman (US 2008/0128428) and Locke (US 5,782,035), as applied to claim 1 above, and further in view of Stewart (US 2011/0179708).
Regarding claim 15, Liu as modified teaches of the invention in claim 1, but does not appear to teach of wherein the lower compartment comprises a water gauge to visually indicate the water level therein.
	Steward is in the field of planters and teaches (Fig. 4) of wherein the lower compartment (container 10) comprises a water gauge (water level gauge 22) to visually indicate the water level therein (¶0035, water gauge 22 gives a measurement of the height of the water in the first container’s chamber).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Steward to have a water gauge in order to easily know how much water is in the lower compartment. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 5,842,310), hereinafter Liu, in view of Locke et al. (US 5,782,035), hereinafter Locke.
Regarding claim 16, Liu teaches (Fig. 14A) of a commercial package for a planter (Abstract, vessel for plants), comprising:
a first container (medium compartment 22) for holding growth medium (medium 26), a second container (reservoir compartment 12) for holding water (Col. 7 lines 20-22, second container 12 is for holding water), and
two or more dividers (partitions 23); and

i) are arranged such that the first container is above the second container (Col. 7 lines 20-22, first container 22 is above the second container 12), or
ii) are adapted to permit the first container to durably rest above the lower container (first container 22 rests above the lower container 12);
wherein the two or more dividers are sized to fit in the first container to create three or more zones therein (dividers separates the upper compartment into at least 3 zones); and wherein 
a) an opening (openings 19) is present in the floor of the first container (openings 19 in the floor of the first container 22) and/or in the optional ceiling of the second container (Fig. 13-14A, openings 19 are present in the ceiling of the lower compartment in which extension 20 connects to).
Liu does not appear to teach of an opening is present in the floor of the first container and/or in the optional ceiling of the second container to accommodate a wicking member or 
b) a scored portion is defined in the floor of the first container and/or in the optional ceiling of the second container, which scored portion may be removed to form an opening to accommodate a wicking member.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Locke to have an opening in the floor of the first container and/or in the optional ceiling of the second container to accommodate a wicking member in order to use capillary wicking to draw water from the basin to the plant above as motivated by Locke (Col. 17-24).

	Regarding claim 17, Liu as modified teaches of the invention in claim 16, and wherein the first and second containers form a unitary structure (Col. 6 lines 63-66, the planter can be made with only one piece).

	Regarding claim 18, Liu as modified teaches of the invention in claim 16, but does not appear to teach of which further comprises three or more wicking members.
Locke teaches (Fig. 33) of further comprises three or more wicking members (three or more wicking members 218).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Locke to have three or more wicking members in order to deliver more water to the plants in the upper compartment.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647